Title: To John Adams from Benjamin Stoddert, 24 April 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department, 24th April 1799.

I have sent a comt. of surgeons mate of the Genl. Greene, to Doctr. Metcalf of Providence. I will write to Mr Bowman, on the subject of his Island, & will also endeavour to get information from others. A great many persons offer land containing the live Oak in Georgia; and each also describes his property as best suited for the purposes of Government.—from the information I have as yet obtained, there is very little, if any, worth the Public attention.
The Ship Connecticut building at Middleton on Connecticut River, will be launched about the 18th of May. It is necessary to appoint Lieutenants, that the Recruiting Service may commence, to prevent any detention for want of men. Capt Tyson, the Commander, recommends in very strong terms Andrew McCombe & John May as Lieutenants—and James Wells as Surgeon. I have also recd information from other sources, that these are well qualified men; and I do myself the honor to enclose commissions which will require your signature, if they meet with your approbation. The commissions are in the letter to Capt Tyson, which may go on immediately to Middleton Wethersfield.
I hope Capt McNeill, who was sent from Prince Ruperts Bay, about the last of Feby, for Surrinam, will convoy safe, all our merchant Vessels at that place—I understand their Cargoes are of immense value. Had Nicholsons Character been such as to have inspired confidence, a Division of our Vessels might have been sent to cruise in that quarter, to great advantage—the next best thing was thought to be, to put so much of the force under the Command of Barry, as to afford him the power of sending detachments, where–ever they could be useful. I hope his next letters will give the information that he has sent other Vessels besides McNeill to Surrinam.
I have the honor to be / With the highest respect & / esteem Sir Yr. Most / Obed Servt.

Ben Stoddert